Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 24, 2022

The Court of Appeals hereby passes the following order:

A22I0187. THE STATE v. HENDRIED GREEN.

      The State filed this application for interlocutory appeal, seeking leave to appeal
the trial court’s order granting defendant Hendried Green’s motion to set bond. We
lack jurisdiction.
      Appeals by the State in criminal cases are construed strictly against the State,
and the ability of the State to appeal is limited by OCGA § 5-7-1. See State v. Cash,
298 Ga. 90, 91 (1) (a) (779 SE2d 603) (2015); State v. Outen, 289 Ga. 579, 580 (714
SE2d 581) (2011). “Because OCGA § 5-7-1 (a) establishes the universe of appeals
the State is permitted to seek in criminal cases, if the State attempts an appeal outside
the ambit of OCGA § 5-7-1 (a), the appellate courts do not have jurisdiction to
entertain it.” State v. Wheeler, 310 Ga. 72, 74 (1) (849 SE2d 401) (2020) (punctuation
omitted). No provision of OCGA § 5-7-1 (a) permits the State to appeal from an order
granting a defendant’s motion to set bond.
      Because the trial court’s order granting Green’s motion to set bond is outside
the ambit of OCGA § 5-7-1 (a), this application is hereby DISMISSED for lack of
jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/24/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.